711 N.W.2d 338 (2006)
474 Mich. 1085
Gerald T. SLOAN, Plaintiff/Counter-Defendant-Appellant,
v.
CITY OF MADISON HEIGHTS, Defendant/Counter-Plaintiff-Appellee.
Docket No. 130027, COA No. 254371.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the application for leave to appeal the October 27, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the decision of the Court of Appeals and REINSTATE the orders of the Oakland Circuit Court granting summary disposition in favor of the plaintiff. The plain language of the collective bargaining agreement that provided health insurance to "retirees and their spouses" did not limit spousal coverage to the person who was the retiree's spouse at the time of retirement or at the time of the agreement's expiration.